283 F.2d 376
109 U.S.App.D.C. 12
Addie Mae ROSE, Appellant,v.UNITED STATES of America, Appellee.
No. 15575.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 21, 1960.Decided Oct. 13, 1960, Petition for Rehearing En Banc DeniedNov. 28, 1960.

Mr. Albert J. Ahern, Jr., Washington, D.C., with whom Mr. James J. Laughlin, Washington, D.C., was on the brief, for appellant.
Mr. Donald S. Smith, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee. Mr. Daniel J. McTague, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of second degree murder.  D.C.Code 22-2403 (1951).  Her chief contention on appeal is that the District Court erred in denying her motion for a judgment of acquittal by reason of insanity.  We cannot agree.  On the testimony here, the issue was properly one for the jury, and we have concluded 'that the result is rationally consistent with the evidence, measured by the required degree of proof.'  Douglas v. United States, 1956, U.S.App.D.C. 232, at page 239, 239 F.2d 52, at page 59; cf. Satterwhite v. United States, 1959, 105 U.S.App.D.C. 398, 267 F.2d 675.  We find no reversible error as to this or any of the other matters urged by appellant.


2
Affirmed.